COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Valero Refining - Texas, L.P. and Valero Refining Co. Texas

Appellate case number:    01-14-00149-CV

Trial court case number: 2012-56551

Trial court:              215th District Court of Harris County

       On March 14, 2014, April L. Farris filed a motion titled “Motion of April L. Farris for
Leave to Withdraw as Counsel for Relators.” The motion is GRANTED. The Clerk of this
Court is directed to remove Mrs. Farris from further electronic notifications in this case. Reagan
W. Simpson remains lead counsel for Relators.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: March 18, 2014